NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                       No. 17-3764

                                      _____________

                            UNITED STATES OF AMERICA

                                             v.

                                   FRANCIS BROOKS,
                                                  Appellant
                                      ___________

                   Appeal from the District Court of the Virgin Islands
                        (District Court No. 3-10-cr-00036-002)
                         District Judge: Hon. Curtis V. Gomez
                                    ______________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 December 10, 2019
                                  ______________

         Before: SMITH, Chief Judge, McKEE and SHWARTZ, Circuit Judges.

                             (Opinion filed: January 15, 2020)
                               _______________________

                                       OPINION*
                                  ___________________
McKEE, Circuit Judge.

       Francis Brooks appeals his judgment of sentence, arguing that the District Court

abused its discretion by denying him a downward departure from the applicable Sentencing


*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Guidelines range and that his sentence is substantively unreasonable.1 Because the District

Court understood but declined to exercise its authority to depart from the Guidelines, we

will dismiss Brooks’ appeal in part for lack of jurisdiction 2, and because his sentence is

substantively reasonable, we will affirm the judgment of sentence.3

                                              I.

       We review criminal sentences for both procedural error and substantive

reasonableness.4 While Brooks concedes his sentencing was procedurally fair, he argues

that the District Court’s denial of his request for a downward departure resulted in a

substantively unreasonable sentence.5 We review the reasonableness of a sentence for

abuse of discretion.6 We determine whether the District Court “gave ‘meaningful

consideration’ to the sentencing factors set out in § 3553(a),” and if so, “we give


1
  App. Br. at 21.
2
  United States v. Lofink, 564 F.3d 232, 240 (3d Cir. 2009) (“we are not at liberty to
review a discretionary denial.”).
3
  The District Court of the Virgin Islands had subject matter jurisdiction pursuant to 18
U.S.C. § 3241. We have appellate jurisdiction pursuant to 28 U.S.C. § 1291.
4
  United States v. Hester, 910 F.3d 78, 90-91 (3d Cir. 2018).
5
  If the District Court denies a request for a downward departure based on a belief that a
departure was legally impermissible based on the grounds proffered, we have jurisdiction
to review and determine whether the District Court’s understanding of the law was
correct. United States v. Stevens, 223 F.3d 239, 247 (3d Cir. 2000). However, when a
District Court understands its authority to depart from the Sentencing Guidelines but
exercises discretion not to do so, we lack jurisdiction to review such discretionary
denials. Lofink, 564 F.3d at 240; see also United States v. Jackson, 467 F.3d 834, 839 (3d
Cir. 2006) (“[A]s it was pre-Booker, courts of appeals post-Booker, have no authority to
review discretionary denials of departure motions in calculating sentencing ranges.”).
Because the District Court understood its authority to depart from the suggested
Guidelines range and rejected Brooks’ motion on the merits, we will dismiss Brooks’
appeal for lack of jurisdiction in so far as he suggests the District Court abused its
discretion by denying him a downward departure.
6
  Hester, 910 F.3d at 90-91.
                                             2
deference to its discretion in choosing the ultimate sentence. Our review is accordingly

limited to determining whether the district judge imposed the sentence he or she did for

reasons that are logical and consistent with the factors set forth in section 3553(a).”7

Reasonableness review “is highly deferential, and we will affirm unless no reasonable

sentencing court would have imposed the same sentence…for the reasons the district

court provided.”8

       The District Court considered the appropriate section 3553(a) factors in the

context of Brooks’ case. The District Court considered the seriousness of the offense,

stating “this is a case that involved law enforcement officers engaging in a breach of their

sworn duty and engaging in conduct that involved racketeering and a number of other

things, that at the very least reflected a conflict of interest with their sworn duties, but

significantly involved substantive criminal acts.”9 The District Court also considered the

need to “deter this type of conduct, protect the community from this type of

conduct…and also impose a sentence that will be no more severe than is necessary to

achieve the objectives of the Sentencing Commission.”10 Finally, the District Court

imposed a sentence to “achieve parity with similarly-situated individuals, and…to ensure

that the defendant[], to the extent necessary, receive[s] such medical treatment, mental




7
  United States v. Jimenez, 513 F.3d 62, 90 (3d Cir. 2008) (internal citation and quotation
marks omitted).
8
  United States v. Gillette, 738 F.3d 63, 79 (3d Cir. 2013) (internal quotation marks and
citation omitted).
9
  JA64.
10
   JA64.
                                               3
health therapy, educational opportunities, training opportunities as are appropriate under

the circumstances.”11

       Furthermore, Brooks’ health condition and family responsibilities do not make his

sentence substantively unreasonable.12 The District Court considered and reasonably

rejected Brooks’ arguments that his health complications related to his brain tumors and

the symptoms of HIV made the conditions of confinement inhumane because there was

no showing that the confinement would cause his condition to worsen nor that the Board

of Prisons was unable to provide Brooks necessary medical care.13 Likewise, the District

Court found Brooks’ argument that he needed to care for minor children inconsistent with

his debilitating medical condition, explaining that “the extraordinary physical impairment

to which the defendant refers is one that certainly undercuts the support of – or family

responsibilities that the defendant also seeks a downward departure for.”14

       Thus, Brooks has failed to meet his burden of demonstrating that no reasonable

court would have imposed the same sentence on him for the reasons provided by the

District Court. The District Court imposed a reasonable sentence in light of the relevant

factors under section 3553(a). We find no abuse of discretion in the decision of the

District Court.

                                            III.


11
   JA64-65.
12
   Because we lack jurisdiction to review the District Court’s discretionary decision to
deny Brooks’ request for a downward departure, we review only whether his
circumstances make his sentence substantively unreasonable.
13
   JA50.
14
   JA49-50.
                                             4
       For the reasons stated above, we will dismiss Brooks’ appeal for lack of

jurisdiction in part and affirm the District Court’s judgment of sentence.




                                             5